                               UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION



Charles Buchanan,                                               Case No. 3:05-cv-7120

                          Plaintiff,


        v.                                                      MEMORANDUM OPINION
                                                                    AND ORDER

Warren Burbury, et al.,

                          Defendants.


                              I.       INTRODUCTION AND BACKGROUND

        In 2005, Charles Buchanan, an inmate at North Central Correctional Institution in Marion,

Ohio (“NCCI”), filed a lawsuit alleging various NCCI officials were violating his constitutional

rights by refusing to accommodate his religious beliefs and practices as a member of the Yahweh’s

New Covenant Assembly. (Doc. No. 1). Among these practices was Buchanan’s “belief that he

must conform to Jewish law and eat only kosher food.” (Id. at 2). Judge David A. Katz entering a

preliminary injunction requiring the Defendants to accommodate Buchanan’s religious beliefs.

(Doc. No. 30). The matter was subsequently settled and the litigation dismissed without prejudice

on September 25, 2008. (Doc. No. 52).

        On May 2, 2019, three inmates – Michael D. Fogt, Christopher Bruggeman, and Daniel W.

Lytle – incarcerated at Pickaway Correctional Institution, where Buchanan currently is incarcerated,

filed a motion seeking to intervene in this case, to substitute the appropriate officials at NCCI as

Defendants, to initiate contempt proceedings against Defendants, and for the appointment of
counsel. (Doc. No. 53). Fogt, Bruggeman, and Lytle (“Intervenors”) claim to be members of the

Yahweh’s New Covenant Assembly and assert Defendants are violating the settlement agreement

which Buchanan and Defendants previously entered into. (Id. at 2-3). I was assigned to the case, as

Judge Katz passed away in 2016.

        The State of Ohio, as an interested party, filed a response in opposition to the motion to

intervene. (Doc. No. 57). The state argues the motion to intervene is improper under Rule 24, that

I should decline to exercise jurisdiction over the Intervenors’ claim, and that the claims are barred by

Eleventh Amendment Immunity. (Id.).

        Intervenors filed a brief in reply. They argue they should be allowed to intervene pursuant

to Rule 24, that I must exercise jurisdiction because they have asserted Defendants breached the

settlement agreement, and that the Religious Land Use and Institutionalized Persons Act

(“RLUIPA”) and the Supremacy Clause of the United States Constitution gives Intervenors a

statutory right to intervene in the litigation. (Doc. No. 59).

        For the reasons stated below, I deny the motion to intervene.

                                           II.     STANDARD

        Rule 24 governs the circumstances under which a person can intervene in litigation involving

other parties. A court must allow a person to intervene when the person is “given an unconditional

right to intervene by a federal statute,” or “claims an interest relating to the property or transaction

that is the subject of the action, and is so situated that disposing of the action may as a practical

matter impair or impede the movant's ability to protect its interest, unless existing parties adequately

represent that interest.” Fed. R. Civ. P. 24(a)(1)-(2).

        A court may permit a person to intervene when the person is “given a conditional right to

intervene by a federal statute,” or the person “has a claim or defense that shares with the main

action a common question of law or fact.” Fed. R. Civ. P. 24(b)(1)-(2).


                                                    2
                                              III.    ANALYSIS

           A. STATUTORY INTERVENTION

           Intervenors first argue that the RLUIPA gives them a right to intervene. (Doc. No. 53 at 4-

5). This argument falls short, as Intervenors fail to identify any provision in the RLUIPA which

provides an unconditional or conditional right to intervene. See 42 U.S.C. § 2000cc, et seq.; cf.

E.E.O.C. v. GMRI, Inc., 221 F.R.D. 562, 563 (D. Kan. 2004) (“Section 706(f)(1) [of the Equal

Employment Opportunities Act] provides that ‘[t]he person or persons aggrieved shall have the right to

intervene in a civil action brought by the Commission.’ ”) (emphasis in original).

           B. INTERVENTION AS OF RIGHT

           A proposed party seeking to intervene in litigation as a matter of right must show:

           (1) the motion to intervene is timely; (2) the proposed intervenor has a substantial
           legal interest in the subject matter of the case; (3) the proposed intervenor’s ability to
           protect that interest may be impaired in the absence of intervention; and (4) the
           parties already before the court may not adequately represent the proposed
           intervenor’s interest.

Kirsch v. Dean, 733 F. App'x 268, 274 (6th Cir. 2018) (quoting United States v. Michigan, 424 F.3d 438,

443 (6th Cir. 2005)).

           An intervenor must first establish the motion to intervene is timely. Timeliness is evaluated

in the context of “all relevant circumstances” and involves the consideration of the following

factors:

           (1) the point to which the suit has progressed; (2) the purpose for which intervention
           is sought; (3) the length of time preceding the application during which the proposed
           intervenors knew or should have known of their interest in the case; (4) the prejudice
           to the original parties due to the proposed intervenors' failure to promptly intervene
           after they knew or reasonably should have known of their interest in the case; and (5)
           the existence of unusual circumstances militating against or in favor of intervention.

Jansen v. City of Cincinnati, 904 F.2d 336, 340 (6th Cir. 1990) (citing Grubbs v. Norris, 870 F.2d 343, 345

(6th Cir. 1989)).



                                                       3
        Intervenors seek to re-start this litigation 11 years after it was dismissed, purportedly to seek

relief for Defendants’ alleged failure to adhere to the terms of the settlement agreement which

resolved the litigation. (Doc. No. 53 at 3). Post-judgment motions to intervene are rare. The

principal context in which they arise are for the purpose of appeal. In such cases, the “critical

inquiry . . . is whether in view of all the circumstances the intervenor acted promptly after the entry

of final judgment.” United Airlines, Inc. v. McDonald, 432 U.S. 385, 395-96 (1977).

        The only circumstance which might weigh in favor of a finding that Intervenors satisfy the

timeliness requirement is that they filed their motion within approximately five weeks of the date on

which they allege staff at Pickaway revoked their right to receive kosher meals. (Doc. No. 53 at 3).

Intervenors do not indicate when (1) they learned of the settlement agreement, (2) submitted their

Change of Religious Affiliation forms, or (3) first submitted their written requests for religious

accommodation to receive kosher meals. (Id. at 2-3). I conclude Intervenors fail to establish their

motion is timely.

        Even if I were to assume Intervenors could satisfy the timeliness requirement, I conclude

they fail to show their ability to protect their alleged legal interest in the subject matter of this case

“may be impaired in the absence of intervention,” or that “the parties already before the court may

not adequately represent the proposed intervenor’s interest.” Kirsch, 733 F. App’x at 274.

        Taking the latter point first, Intervenors offer no explanation as to why Buchanan – who

currently is incarcerated at Pickaway – could not adequately represent their interests. The history of

this case wholly supports the opposite conclusion, as Buchanan successfully obtained a preliminary

injunction requiring Defendants to provide kosher meals as an appropriate accommodation for his

religious beliefs, maintained that injunction on appeal to the Sixth Circuit Court of Appeals, and

negotiated a settlement agreement under which Defendants and the Ohio Department of

Rehabilitation and Correction agreed “to provide to Mr. Buchanan and other Sacred Name


                                                     4
Sabbatarians all of the Relief ordered by the District Court” in the preliminary injunction order.

(Doc. No. 53-1 at 1).

        Moreover, Intervenors fail to show their rights or interests would be impaired if their motion

is not granted. This case was not a class action. The settlement agreement binds only the parties to

that agreement and offers no barrier to the Intervenors’ ability to seek redress for the alleged

violations of their religious freedom. See, e.g., Alexander v. Carrick, 31 F. App'x 176, 179 (6th Cir.

2002) (“The cases bear out that prison administrators must provide an adequate diet without

violating the inmate's religious dietary restrictions.”).

        C. PERMISSIVE INTERVENTION

        Rule 24(b) also requires that the proposed intervenor establish the motion to intervene is

timely. Kirsch, 733 F. App’x at 279. Moreover, Intervenors cannot identify a common question of

fact or law simply by reiterating the allegations and arguments seek forth by one party in the

litigation. Id. Intervenors have not established their motion was timely and seek only to step into

Buchanan’s shoes as a party in this case. Therefore, I conclude Intervenors have not demonstrated a

basis to invoke permissive intervention under Rule 24(b).

                                          IV.      CONCLUSION

        For the reasons stated above, I deny the motion to intervene filed by Fogt, Bruggeman, and

Lytle. (Doc. No. 53).

        So Ordered.

                                                            s/ Jeffrey J. Helmick
                                                            United States District Judge




                                                      5
